              Case 1:20-cv-05462-RA Document 10 Filed 09/21/20 Page 1 of 1


                                                                 USDC-SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC#:
 RICHARD J. BLITZ,                                               DATE FILED: 9-21-20

                              Plaintiff,
                                                                   20-CV-5462 (RA)
                         v.
                                                                        ORDER
 BLDG MANAGEMENT CO., INC., et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         The Clerk of Court is respectfully directed to mail a copy of the order and notice of initial

conference, Dkt. 9, to Plaintiff.

SO ORDERED.

Dated:      September 21, 2020
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
